                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Lewis German                )              JUDGMENT IN CASE
        Mary Hunter German,
                                      )
             Plaintiff(s),            )             3:19-cv-00558-FDW-DSC
                                      )
                 vs.                  )
                                      )
  Stevens Worldwide Van Lines, Inc.   )
       Bekins Van Lines, Inc.,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 23, 2020 Order.

                                               October 23, 2020




     Case 3:19-cv-00558-FDW-DSC Document 27 Filed 10/23/20 Page 1 of 1
